Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-14-2004

Taylor v. Winters
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1201




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Taylor v. Winters" (2004). 2004 Decisions. Paper 228.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/228


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                     THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No: 04-1201

                                     GUY TAYLOR,
                                         Appellant

                                             v.

                                 RICHARD WINTERS;
                                ROBERT APPLEGARTH;
                                BOROUGH OF MIDLAND
                                ____________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                  D.C. No. 03-cv-0484
                    District Judge: The Honorable Gary L. Lancaster
                                ____________________

                                Argued September 28, 2004

              Before: RENDELL, FUENTES, and SMITH, Circuit Judges

                           (Filed:   October 14, 2004       )
                                ____________________

                                OPINION OF THE COURT
                                 ____________________

Timothy P. O’Brien (Argued)
429 Forbes Avenue
Allegheny Building
Pittsburgh, PA 15219
       Attorney for Appellant

John F. McCabe (Argued)
Marks, O’Neill, O’Brien, & Courtney
707 Grant Street
3200 Gulf Tower
Pittsburgh, PA 15219
       Attorney for Appellees

SMITH, Circuit Judge.

       Pursuant to 42 U.S.C. § 1983, Guy Taylor brought a malicious prosecution action

against the Borough of Midland, Pennsylvania and Midland police officers Richard

Winters and Robert Applegarth. Taylor alleged that the defendants filed criminal charges

against him which were not supported by probable cause.

       The District Court determined that Taylor did not secure the favorable termination

of the criminal charges necessary to allow him to go forward with the malicious

prosecution claim, and thus granted summary judgment to the defendants. Because we

conclude that the District Court’s determination is not supported by the record, we vacate

the grant of summary judgment and remand for further proceedings.

                                            I.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331 and this Court has

jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over the grant of

summary judgment, and apply the same standard the District Court should have applied.

Farrell v. Planters Lifesavers Co., 206 F. 3d 271, 278 (3d Cir. 2000). As Taylor was the

nonmoving party, we view the facts in the light most favorable to him and draw all

inferences in his favor. Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir.

1992). Summary judgment is appropriate when there is no genuine issue of material fact

to be resolved at trial. Gruenke v. Seip, 225 F.3d 290, 298 (3d Cir. 2000).

                                             2
                                             II.

       On October 1, 2000, as Guy Taylor was walking from his car toward a

convenience store, a large dog owned by Robert Wilkinson lunged at Taylor. The dog

was tethered and never reached Taylor. Before driving away, Taylor threatened to kill the

dog–but not Wilkinson himself–if the dog ever bit him. Wilkinson made a Voluntary

Statement of the incident to Officer Winters, including in it that Taylor had threatened to

kill both dog and master. Winters dispatched his colleague, Officer Applegarth, to

investigate.

       Applegarth soon spotted Taylor and signaled Taylor to stop his vehicle. Upon

Applegarth’s request, Taylor produced his driver’s license, but not his vehicle

registration. Winters soon arrived on the scene. Taylor maintains that Winters was

extremely agitated, and that Winters cursed and shouted racial epithets at Taylor as

Winters hauled him from his vehicle. Winters slammed Taylor onto the rear of the

vehicle, arrested him, and continued to pepper Taylor with racial slurs. While in a

holding cell, Taylor could hear but not see Winters angrily demanding that an unnamed

person (presumably Wilkinson) include in a written statement that Taylor had threatened

to kill the unnamed person.

       The officers contend that Wilkinson’s written statement was made before Taylor

was stopped and that it provided the probable cause to support the vehicle stop. In this

version, Taylor was immediately belligerent, uncooperative, used foul language, and



                                             3
thrust his car door open, nearly striking Winters. The officers deny that they ever used

racial epithets or that race was a motivating factor in their treatment of Taylor.

       Taylor was charged with two misdemeanors: (1) under 18 Pa.C.S.A. § 5503(b),

making terroristic threats to Wilkinson; and (2) under 18 Pa.C.S.A. § 2706(a), disorderly

conduct stemming from his roadside interaction with the officers. Though he produced

his driver’s license but not his vehicle registration, and though neither the Police Criminal

Complaint nor the Information charged Taylor with the offense, on April 30, 2001, Taylor

pled guilty to the summary offense of failing to carry and exhibit his driver’s license on

demand. For this offense, the Court of Common Pleas of Beaver County sentenced

Taylor to pay $25 plus costs.

        Taylor’s complaint avers, and the defendants’ answer admits, that the

misdemeanors were dismissed “on or about” April 12, 2001. In his affidavit, Taylor’s

criminal lawyer, Richard P. Joyce,1 states that the “criminal charges were dismissed by an

Order of Court dated April 12, 2001,” and that at that time Taylor pled guilty to the

summary offense.2


  1
     We note that Joyce’s affidavit was submitted on Taylor’s Motion for Reconsideration
of the District Court’s grant of summary judgment. Because we find that the defendants
below, as the moving party, did not meet their initial burden of showing that their was no
genuine issue of material fact, Fed. R. Civ. P. 56(e), we need not address the timing of
Joyce’s affidavit.
  2
    It is unclear whether any court action related to this case occurred on April 12, 2001.
The record contains no court document from that date; nor does it contain any record of
the misdemeanors being dismissed. Whether the April 12th date in the complaint was a
typographical error carelessly repeated by defense counsel and by Joyce, and whether any

                                              4
       Taylor and the defendants agree that the criminal proceedings concerning the

events of October 1, 2000, have concluded, but the record is silent regarding the

particular disposition of the misdemeanors. That is, it is unclear from the record whether

Taylor’s guilty plea to the summary offense was exchanged as part of a plea bargain for

dismissing the more serious charges, or whether Taylor’s guilty plea was separate and

apart from the decision to terminate the prosecution of the two misdemeanors.

       The defendants claim, without record evidence, that “[i]n response to [the

misdemeanor charges], Mr. Taylor agreed to plead guilty to the summary offense of

carrying and exhibiting a driver’s license on demand, ending the criminal proceedings

unfavorably for Mr. Guy Taylor.” Conversely, Taylor’s criminal trial lawyer avers by

affidavit that Taylor refused various plea bargain offers, that Taylor’s plea of guilty to the

summary offense was not part of a plea bargain, and that the “commonwealth made an

independent determination to not continue with the prosecution of Mr. Taylor for

Terroristic Threats and Disorderly Conduct.”

                                             III.

       Taylor, who is African-American, instituted this malicious prosecution action on

April 8, 2003, contending that the criminal charges were filed on account of Taylor’s race

and/or in retaliation for protected speech made by him, in violation of his constitutional



documentation exists of the disposition of the misdemeanors, are two of the several
factual questions to be addressed on remand. Adding to the uncertainty, defense counsel
asserted during oral argument that the admission to the April 12th date was in error.

                                              5
rights under the First, Fourth, and Fourteenth Amendments. The District Court granted

the defendants’ motion for summary judgment, noting that it was undisputed that Taylor

pled guilty to the summary offense of failing to carry and exhibit a driver’s license on

demand, and so “[t]herefore, the case did not end favorably for plaintiff and he cannot

establish a claim for malicious prosecution.” Dist. Op. at 3. Tellingly, the District Court

wrote, “The record is unclear as to the disposition of the disorderly conduct and resisting

arrest charges. We assume they were dropped as part of a plea agreement. But it does

not change the analysis.” Id. n.1.

       Contrary to the District Court’s statement, however, whether the misdemeanor

charges against Taylor were part of a plea agreement does change the analysis.

                     To prove a malicious prosecution action under
                     42 U.S.C. § 1983, a plaintiff must show that: (1)
                     the defendants initiated a criminal proceeding;
                     (2) the criminal proceeding ended in plaintiff’s
                     favor; (3) the proceeding was initiated without
                     probable cause; (4) the defendants acted
                     maliciously or for a purpose other than bringing
                     the plaintiff to justice; and (5) the plaintiff
                     suffered deprivation of liberty consistent with
                     the concept of seizure as a consequence of a
                     legal proceeding.

Estate of Smith v. M arasco, 318 F.3d 497, 521 (3d Cir. 2003) (emphasis added).

       Under Pennsylvania law, and according to the Restatement (Second) of Torts §

659 (1976), which the Pennsylvania Supreme Court has adopted in this context, criminal

proceedings are terminated in favor of the accused by



                                             6
                       (a) a discharge by a magistrate at a preliminary
                       hearing; or
                       (b) the refusal of a grand jury to indict; or
                       (c) the formal abandonment of the proceedings by the
                       public prosecutor; or
                       (d) the quashing of an indictment or information; or
                       (e) an acquittal; or
                       (f) a final order in favor of the accused by a trial or
                       appellate court.

Hilfirty v. Shipman, 91 F.3d 573, 579 (3d Cir. 1996) (citing Haefner v. Burkey, 626 A.2d

519, 521 (Pa. 1993).

        The Pennsylvania Supreme Court in Haefner noted that “if the defendant is

discharged after abandonment of the charges by the prosecutor, this is sufficient to satisfy

the requisite element of prior favorable termination of the criminal action.” 626 A.2d at

521. However, if the prosecutor drops the charges as part of a compromise with the

accused, the accused will fail the favorable termination prong necessary to maintain a

malicious prosecution claim under § 1983. Hilfirty, 91 F.3d at 580 (“Indeed, the

Pennsylvania Supreme Court has previously held that a prosecutor’s decision to withdraw

criminal charges pursuant to a compromise with the accused is not considered to be a

termination sufficiently favorable to support a malicious prosecution claim.”) (citing

Alianell v. Hoffman, 176 A. 207 (1935)). Alianell’s simple rule has withstood the test of

time.

        We realize that as a practical matter, documentary evidence to establish the nature

of the termination of Taylor’s prosecution–whether by compromise agreement or by



                                               7
unilateral abandonment by the prosecutor–may be lacking. Plea agreements are not

always reduced to writing and court reporters are not always available to transcribe what

on their surface appear to be routine adjudications. Further complicating the inquiry, the

event in question occurred over three years ago, and memories of it may have faded. Be

that as it may, on the record before us, we cannot conclude that no genuine issue of

material fact exists which would warrant granting summary judgment.

       For the forgoing reasons, we will vacate the judgment of the District Court and

remand this action for further proceedings consistent with this opinion.




                                             8